    Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 1 of 6 PageID #:1152




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Traveon Parham                                   )
                                                 )
               Petitioner,                       )
                                                 )            Case No. 20 C 50087
               v.                                )
                                                 )            Hon. Philip G. Reinhard
Dr. Deanna Brockhart, Warden                     )
                                                 )
               Respondent.                       )

                                             ORDER

       Petitioner’s § 2254 petition [1] is denied. The court declines to issue a certificate of
appealability. This matter is terminated.

                                    STATEMENT-OPINION

         Petitioner Traveon Parham, proceeding pro se, has filed a petition for habeas corpus
pursuant to 28 U.S.C. § 2254 challenging his convictions from the Circuit Court of Winnebago
County. The state has filed an answer arguing that the petition should be denied, and petitioner has
filed a reply.

                                              FACTS

        The following summary is taken from the state’s answer [27] with only minor editorial
changes being made. This summary, in turn, relies on the factual findings set forth in the Illinois
appellate court’s decision affirming, in part, petitioner’s convictions. See People v. Parham, 2018
IL App (2d) 160266-U (Sept. 27, 2018) (Ex. F to the state’s answer). Under 28 U.S.C. § 2254(e)(1),
the facts underlying petitioner’s convictions as determined by the state court are presumed correct
absent clear and convincing evidence. Petitioner has not challenged the accuracy of these
underlying facts, either as set forth in the appellate court’s decision or in the state’s answer. [1,
36.] Although the issue in this case focuses mostly on the events (or more specifically, the alleged
conspiracies) taking place on February 24, 2013, this summary includes related evidence going
back to March 2012.

       In February 2013, petitioner fled from police in a stolen car and crashed it into another
vehicle, killing the driver. He was charged in the Circuit Court of Winnebago County with several
offenses, including first degree murder, aggravated driving under the influence (DUI), reckless
homicide, and several counts of conspiracy to commit unlawful possession of a stolen vehicle.


                                                 1
    Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 2 of 6 PageID #:1153




        At petitioner’s bench trial, evidence established that petitioner, Corey Butler, Latrell
Hightower, and Tyler Mannery were friends who lived in the same neighborhood in Rockford. In
March 2012, petitioner was in South Beloit, Illinois, driving a stolen Mercury Grand Marquis with
Butler and three female passengers. When police attempted to pull them over, they fled, and
petitioner and Butler were arrested after a high-speed chase.

        In January 2013, Butler, along with petitioner and Hightower, stole a blue Hyundai from
the parking lot of a Chinese restaurant in Rockford.

       On February 6, 2013, Hightower, with Butler and petitioner, stole a black Jeep Liberty
parked in the owner’s driveway with the keys inside.

       On February 17, 2013, petitioner and Butler burglarized several vehicles in a church
parking lot.

         On February 23, 2013, a red Pontiac Grand Am was stolen from a Rockford University
Parking lot. Hightower testified that he and petitioner found it with the keys inside, stole it, and
left it with Mannery who claimed that he stole it from the college himself.

        Hightower testified that on Sunday, February 24, 2013, he picked up petitioner in the blue
Hyundai between 8:00 and 9:00 am. The two went to a McDonalds, and then picked up Butler.
The three men then drove to the parking lot of a church, where they looked for unlocked vehicles
to burglarize. They found a tan Chevrolet Suburban with the keys inside and stole it.

         The three then drove to Mannery’s girlfriend’s house and parked the Suburban down the
street around the corner from petitioner’s house. They then took the red Grand Am from Mannery,
with petitioner driving. They stopped in a second parking lot, where petitioner and Hightower got
out and looked for cars to burglarize. A witness called 9-1-1.

        Winnebago County Sheriff’s Deputy Angie Tetzlaff went to the parking lot to follow up
on the call. When she arrived, she saw a man looking in a vehicle. As Tetzlaff approached, the
man ran and got into the driver’s seat of a red Grand Am. Tetzlaff turned on her lights and siren,
but petitioner did not stop, and she chased the Grand Am out of the parking lot. Petitioner ran a
stop sign, drove between 65 and 70 miles per hour in a 35 mile-per-hour zone, and crossed into an
opposing lane of traffic. Tetzlaff shut off her lights and siren and stopped the chase because it was
becoming dangerous. Tetzlaff then saw the Grand Am travel through a red light and crash into a
vehicle in the intersection.

        At the crash scene, petitioner ran from the Grand Am, but three citizens chased him,
cornering him in a nearby parking lot. Just before petitioner’s arrest, witnesses saw him throw keys
away, which police later determined were the keys to the stolen Suburban that police found parked
two blocks from petitioner’s house. Police also recovered the stolen Jeep, also parked near
petitioner’s house, which had various stolen items in it. In the trunk of the crashed Grand Am,
police found a laptop, wallet, and phone that had been stolen from parked vehicles. Petitioner,

                                                 2
    Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 3 of 6 PageID #:1154




Butler, and Hightower were arrested and taken to a hospital to be treated for injuries sustained in
the crash, where testing showed that petitioner had THC in his system. Karen Shafer, the driver of
the vehicle petitioner crashed into, died from her injuries.

        Petitioner was charged with 29 counts. Counts 6 and 7 alleged that petitioner agreed with
Butler and Hightower to commit aggravated unlawful possession of the stolen Grand Am. The
counts alleged different aggravating elements based on driving more than 21 miles per hour over
the speed limit (count 6) and disobeying traffic control devices (count 7). Count 12 alleged that
petitioner agreed with Butler and Hightower to commit unlawful possession of the stolen Suburban
on the same day.

        The trial court convicted petitioner of aggravated DUI causing death and reckless
homicide, but acquitted him of first degree murder. The court also convicted petitioner of the three
vehicle theft conspiracy charges. The trial court sentenced petitioner to an aggregate term of 24
years in prison. On direct appeal, petitioner argued, in relevant part, that counts 6 and 7 (conspiracy
to commit the aggravated unlawful possession of the Grand Am), and count 12 (conspiracy to
unlawfully possess the Suburban) should be reduced to a single conviction for vehicle theft
conspiracy because the State proved the existence of only one, continuing agreement between
petitioner and his coconspirators to steal vehicles and other property.

        The Illinois appellate court affirmed count 12 (involving the Suburban), holding that,
viewed in a light most favorable to the state, the trial court could have reasonably found that it was
based on a separate conspiracy than the counts involving the Grand Am. See People v. Parham,
2018 IL App (2d) 160266-U (Sept. 27, 2018). The state conceded that counts 6 and 7 were based
on the same conspiratorial agreement and that one of them must be set aside, so the appellate court
remanded with instructions to vacate either count 6 or 7. The Illinois Supreme Court denied
petitioner’s petition for leave to appeal in March 2019. On remand, the trial court vacated count 6,
resulting in an aggregate prison sentence of 19 years.

                                            ANALYSIS

        Under 28 U.S.C. § 2254, a federal district court has limited power to grant habeas relief to
state prisoners. Relief will not be granted unless the court determines that a state court’s
adjudication of a claim “(1) resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the United States Supreme Court;
or (2) resulted in a decision that was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254 (d)(1)-(2). “A state-
court decision is ‘contrary to’ clearly established federal law if the state court ‘applie[d] a rule
different from the governing law set forth’ in Supreme Court decisions or decided a case differently
than the Supreme Court has ‘on a set of materially indistinguishable facts.’” Corral v. Foster, ---
F.4th ---, 2021 WL 3012295, *3 (7th Cir. July 16, 2021) (quoting Supreme Court case). As both
the Supreme Court and the Seventh Circuit have noted, this standard is “difficult to meet” and
“highly deferential.” Hoglund v. Neal, 959 F.3d 819, 832 (7th Cir. 2020) (quoting Supreme Court
case).

                                                  3
    Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 4 of 6 PageID #:1155




        Petitioner raises a single claim here. He argues that count 12, involving the Suburban, must
be vacated because the evidence was insufficient to find the existence of a separate conspiracy as
set forth in Count 7, involving the Grand Am. [1 at pp. 8-11.] He relies on a single Supreme Court
case—United States v. Kissel, 218 U.S. 601 (1910)—and argues that no rational factfinder could
have found that there were two separate conspiracies on February 24th. Petitioner relies heavily
on the following quotation from Kissel, an opinion authored by Oliver Wendell Holmes:

       [W]hen the plot contemplates bringing to pass a continuous result that will not
       continue without the continuous co-operation of the conspirators to keep it up, and
       there is such continuous co-operation, it is a perversion of natural thought and of
       natural language to call such continuous co-operation a cinematographic series of
       distinct conspiracies, rather than to call it a single one.

Id. at 607. In its answer, the state construes the petition as raising a sufficiency of the evidence
challenge under Jackson v. Virginia, 443 U.S. 307 (1979) and then argues this claim fails for
several reasons. This court agrees with these arguments.

        First, the state asserts that Kissel is not on point. It states that Kissel did not address the
precise issue here—what evidence is necessary to prove multiple conspiracies versus a single
overarching conspiracy—but instead considered the situation where the analysis began by
assuming that the conspiracy contemplated bringing about a long-term result. See 218 U.S. at 607
(“when the plot contemplates bringing to pass a continuous result”) (emphasis added). The court
agrees that Kissel, decided in 1910, is not on point. Among other things, it involved a much
different factual pattern. The defendants were accused of trying to eliminate competitors in the
refined sugar market, and the court noted that the parties contemplated that the conspiracy would
continue until they succeeded in driving the competitors out of the market. Id. at 608. Second and
more substantively, the state argues that, even if Kissel were somehow on point factually, it would
not matter because, in a sufficiency challenge, state law defines the elements of the crime and
because Kissel was federal criminal case not addressing Illinois law. [27 at p. 8 (citing to Bates v.
McCaughtry, 934 F.2d 99, 102-03 (7th Cir. 1991) (“State law means what state courts say it
means.”).] This court agrees with this argument. See also Earls v. McCaughtry, 379 F.3d 489, 495
(7th Cir. 2004) (federal habeas court cannot “second-guess state courts in interpreting state law”).

         Finally, the court notes that petitioner argues generally that he and the co-participants
allegedly entered into a broader conspiracy to “steal motor vehicles on multiple occasions” and
claims that this broader conspiracy was designed to go on “until they were caught by the police.”
[1 at p. 11; see also 36 at pp. 2-3.] In short, he asserts that they had some sort of “master plan” for
stealing cars. To support this argument, petitioner relies on several statements made by the trial
court, during the trial, arguably suggesting there was a broader conspiracy of some sort. However,
this argument, as well as the trial court’s specific comments, were thoroughly discussed by the
Illinois appellate court. Set forth below is the key part of the analysis, which is worth quoting at
some length:


                                                  4
      Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 5 of 6 PageID #:1156




          Here, in contrast [to People v Edwards], defendant was charged with multiple
          conspiracies, in separate counts. Further, as the State notes, there were no facts to
          show that defendant, Hightower, and Butler had a master plan involving a particular
          location or overarching purpose, as was seen in Edwards. Rather, as the State
          observes, the evidence reasonably showed them to be “recidivist criminals who
          showed a predilection for stealing cars and committing motor vehicle thefts of
          parked cars.” Viewing the evidence in the State’s favor, the court could have
          reasonably found that the evidence showed that the agreements arose almost as
          impulses, if and when the opportunity presented itself, to possess a stolen car and
          use it to commit car burglaries.

          We disagree with defendant’s assertion that the court’s comment that the “Pontiac
          [sic] Suburban was but a tool to accomplish their criminal endeavors that were
          performed on multiple occasions” reflects that there was only one ongoing criminal
          enterprise. Rather, as noted when it mentioned endeavors that were performed on
          multiple occasions, the court could have found that there was a pattern of behavior,
          over time and in different locations (e.g., South Beloit and Rockford), to steal
          vehicles where the keys were left inside. However, there was no evidence reflecting
          that, although defendant and the co-conspirators committed these types of crimes
          on multiple occasions, there existed an overarching purpose to, for example,
          burglarize churches in a certain area of Rockford. Indeed, the agreements would
          sometimes involve these three men, but sometimes others, and they did not always
          commit all of the acts together. As such, the court could have found that, after
          stealing the Suburban, defendant, Hightower, and Butler terminated that conspiracy
          when they parked the Suburban and abandoned it. They then regrouped, went to
          see Mannery, and asked if he would like to join them in committing some
          burglaries, thus, beginning a new conspiracy by getting into a different stolen car
          (the Grand Am) and setting off in a new direction. We agree with the State that,
          viewing the evidence in a light most favorable to it, the court could have reasonably
          found that defendant and his co-conspirators engaged in similar behavior twice on
          February 24, 2013, once involving the Grand Am and once involving the Suburban,
          but that each incident constituted a separate conspiracy.

Ex. F at pp. 16-17 (emphasis in original). Applying the deferential and difficult-to-meet standard
of review required here, which includes both the habeas deference and the second lawyer of
deference in a sufficiency of evidence challenge, this court cannot find any basis for concluding
that the state court’s analysis above was contrary to, or an unreasonable application of, Kissel or
Jackson or any other Supreme Court case. 1 See Harrington v. Richter, 562 U.S. 86, 102 (2011)
(habeas relief is meant only to “guard against extreme malfunctions in the state criminal justice
system”) (quoting Jackson v. Virginia). As the state points out, the evidence was sufficient to allow
a rational factfinder to conclude that the crimes here were opportunistic. Petitioner and the others
drove around checking doors of parked cars to see if they were locked and the fact that they went


1
    The court also cannot find any other basis upon which habeas relief should be granted.
                                                      5
    Case: 3:20-cv-50087 Document #: 37 Filed: 07/21/21 Page 6 of 6 PageID #:1157




to different locations (restaurant, church, university) “did not show a broader strategy.” [27 at
p.10.] For all these reasons, the petition is denied.

                            CERTIFICATE OF APPEALABILITY

        Pursuant to Rule 11(a) of the Rules Governing § 2254 Proceedings For the United States
District Courts, the court declines to issue a certificate of appealability. Petitioner cannot make a
substantial showing of the denial of a constitutional right. Arredondo v. Huibregtse, 542 F.3d 1155,
1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2)). Such a showing requires her to demonstrate
that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should
have been resolved in a different manner or that the issues presented were ‘adequate to deserve
encouragement to proceed further.’” Arredondo, 542 F.3d at 1165 (quoting Slack v. McDaniel,
529 U.S. 473, 484 (2000)).

Date: 7/21/2021                                       ENTER:



                                                      ___________________________________
                                                         United States District Court Judge


                                                              Notices mailed by Judicial Staff. (LC)




                                                 6
